Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities and Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with each other on behalf of each of them of such a statement on Schedule 13G with respect to the Common Stock, par value, beneficially owned by each of them of SecureAlert, Inc., a Utah Corporation. This Joint Filing Agreement shall be included as an Exhibit to such Schedule 13G. IN WITNESS WHEREOF, the undersigned hereby execute this Joint Filing Agreement as of the1stday of August, 2011. Borinquen Container Corporation By: /s/ Livette Gonzalez Name:Livette Gonzalez Its:President /s/ Hector L. Gonzalez Hector L. Gonzalez
